DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ RCE submission filed on September 8, 2021 has been entered.
 
Status of the Claims
Receipt and entry of Applicants’ reply filed on August 5, 2021 is acknowledged.  Claims 1, 8, and 15 are amended.  Thus, Claims 1-4, 8-11, 13, and 15-17 are pending and are further examined on the merits in the U.S. non-provisional application. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
		the inner side surface of the second block is provided with the discharge pressure groove (Claim 1, lines 22 and 23, Claims 8 and 15, Fig. 7 of the specification only shows the discharge pressure groove arrangement in the first block), and
		time point when the back pressure inlet is closed by the inner circumferential portion (Claim 1, last line, and Claims 8 and 15). 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because
			the reference characters “f” and “e” as labeled in REPLACEMENT SHEET Fig. 9 are difficult for a reader of the specification/drawings to see because they are each listed out/mixed within the cross-hatch pattern of the roller (134).  			



Specification
The amendments to the specification are acceptable (p. 3 of Applicants’ reply filed on August 5, 2021).

The disclosure is objected to because of the following informalities:
			The phrase “The discharge pressure groove 160 may be formed to have a sufficient size to be able to apply the discharge pressure to the pocket portion 144 through the pocket portion 144” is not understood.  
Appropriate correction is required.

Claim Objections
The claims are objected to because of the following informalities:  
			The end portion of the claim is directed to features of a discharge pressure groove (Claim 1, last eight (8) lines), however, this element and the features associated therewith are recited after a “wherein” clause.  As recited, it is not clear if this element is a required element of Applicants’ backpressure rotary compressor or if this element is merely part of the environment in which the backpressure rotary compressor is contained/disposed.  In contrast, Applicants’ disclosure describes the discharge pressure groove (160, Figs. 8-10) as a required element that applies backpressure to the pocket portion (144) when the backpressure pressure inlet (152, Fig. 5) is closed off by the inner circumferential surface of the cylinder (133, ¶s 0070-0077).  Thus, the discharge pressure groove (Claim 1, line 23) is an essential, required element of Applicants’ backpressure passage rotary compressor.  Required element(s) need to be positively recited within the claim and be set off by line indention (MPEP 608.01(i)).  Independent Claims 8 and 15 contain similar limitations as Claim 1 and so are also similarly objected as Claim 1 described above.     
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 8-11, 13, and 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In Regard to Claims 1, 8, and 15 and claims dependent thereon
	The amended phrase “wherein the discharge pressure groove is configured to communicate with the pocket portion from a time point when the back pressure inlet is closed by the inner circumferential surface of the cylinder to a time point when the back pressure inlet is opened” is not described as such in the specification.  In contrast, the specification provides support for the back pressure inlet (152) being closed by the inner peripheral surface of the cylinder (133) and then opened at a later point in time in relation to the rotation of the rotor 134 (see ¶ 0077, lines 3-8).  Claims 8 and 15 recite the same phrase and so are similarly rejected as Claim 1 described above.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 8-11, 13, and 15-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Regard to Claims 1, 8, and 15 and claims dependent thereon
	The amended phrase “wherein the discharge pressure groove is configured to communicate with the pocket portion from a time point when the back pressure inlet is closed by the inner circumferential surface of the cylinder to a time point when the back pressure inlet is opened” (Claim 1, last three lines) in combination with the previously recited phrase “wherein at least one of an inner side surface of the first block or an inner side surface of the second block is provided with a discharge pressure groove configured to communicate with the pocket portion at a portion at which a straight line that extends from the contact point portion to the rotational shaft and a rotational path of the pocket portion cross each other” (Claim 1, lines 23-25) makes the claim indefinite in that with the discharge pressure groove configured to communicate with the pocket portion from a time point when the back pressure inlet is closed by the inner circumferential surface of the cylinder to a time point when the back pressure inlet is opened this is a range of time points over the rotation of the cylinder that already includes the time point and/or may not include the time point that constitutes the earlier recited “straight line” limitation, and as such, the discharge pressure groove cannot be configured to communicate with the pocket portion according to the “straight line” limitation as currently recited.      
	The amended phrase “wherein the discharge pressure groove is configured to communicate with the pocket portion from a time point when the back pressure inlet is closed by the inner circumferential surface of the cylinder to a time point when the back pressure inlet is opened” (Claim 1, last three lines) in combination with REPLACEMENT SHEET Fig. 9 and in combination with the specification (¶s 0074 and 0077) makes the claim indefinite in that it is not understood what this phrase means relative to the specification that describes “the pocket portion 144 passes between the discharge port 133b and the suction port 133a while rotating, the pocket portion 144 and the discharge pressure groove 160 may communicate with each other” (and this is not what amended Claim 1 currently recites and/or what REPLACEMENT SHEET Fig. 9 shows; i.e., the discharge pressure groove (160) is open to the pocket portion (144) relative to the length/size of the discharge pressure groove (160, see ¶ 0077 of the specification, lines 4-8)).   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 2 are rejected, as best understood in relation to the 35 U.S.C. 112 issues described above, under 35 U.S.C. 103 as being unpatentable over US4913636 (Niemiec; issued on April 3, 1990) (NIEMIEC) in view of US2013/0084202 (Takahashi et al.; published on April 4, 2013) (TAKAHASHI).
	In reference to Claim 1, NIEMIEC teaches:  
			A backpressure rotary compressor (10, title, Abstract, col. 3, line 7, Figs. 1-4, 5B, 6B, 7B, 8B, 10-11, and 14-16), comprising: 
				a rotational shaft (27, col. 3, lines 24-27, Fig. 1) to transfer a rotational force; 
				a cylinder (cam 13, col. 3, line 16) through which the rotational shaft (27) passes, the cylinder provided with a suction port (fluid port inlet openings 20, col. 3, lines 15 and 16) and a discharge port (outlet connection port 22, col. 3, line 20) in a radial direction (Fig. 2); 
				first and second blocks (cheek plates 16, 17, col. 3, line 23) respectively installed at a first side and a second side of the cylinder (13) in a direction in which the rotational shaft (27) extends; 
				a roller (rotor 25, col. 3, line 24) provided in the cylinder (13) so that one side thereof is in contact with a contact point portion (at A, Examiner’s ANNOTATED Fig. 2 of NIEMIEC) of an inner circumferential surface (internal contour 30, col. 3, line 28) of the cylinder (13), the roller (25) configured to rotate together with the rotational shaft (27) to form a compression chamber (col. 3, lines 28-32) in the cylinder (13, col. 3, lines 38-32); 
				at least one vane slot (35, col. 4, line 4) formed in the roller (25), the at least one vane slot provided with a pocket portion (B, Examiner’s ANNOTATED Fig. 2 of NIEMIEC) arranged at an inner end thereof and a slide portion (of 35 that vane 36 moves against) connected to the compression chamber (col. 3, lines 28-32) from the pocket portion (Fig. 2); 
				at least one vane (36, col. 3, line 51) inserted into the at least one vane slot (35, col. 4, lines 14-22), the at least one vane formed to protrude by backpressure applied to the at least one vane slot to contact the inner circumferential surface of the cylinder (13), and configured to partition the compression chamber into a plurality of chambers (pumping chambers, 31, 32, col. 3, lines 34 and 35, Fig. 2); and 
				a backpressure passage (radial passage 41, col. 4, line 17) formed in the roller (25), the backpressure passage provided with a backpressure inlet (C, Examiner’s ANNOTATED Fig. 2 of NIEMIEC) disposed in front of the at least one vane slot (35) with respect to a rotational direction of the roller (clockwise rotation as shown in Fig. 2) and a backpressure outlet (D, Examiner’s ANNOTATED Fig. 2 of NIEMIEC) formed in the pocket portion (B) to allow the compression chamber (includes 31 and 32) and the pocket portion (B) to communicate with each other (col. 4, lines 14-23), wherein at least one of an inner side surface of the first block (16) or an inner side surface of the second block (17) is provided with a discharge pressure groove (groove 33+ groove 52 in combination, col. 6, lines 55-62) configured to communicate with the pocket portion (B) at a portion (at least the circumferential portion of the rotation path of rotor 25 where 30+52 is disposed, Figs. 2 and 3) and 
		wherein the discharge pressure groove (groove 33+groove 52 in combination, groove 50, Fig. 3, col. 4, lines 55-60 and col. 6, lines 55-62) is configured to communicate with the pocket portion (B(s)) from a time point when the back pressure inlet (C(s)) is closed by the inner circumferential surface of the cylinder (13) to a time point when the back pressure inlet (C) is opened (as such is the situation when the back pressure inlet (C(s)) approach one of the lower right contacting point to the right of reference numeral 35 in Fig. 2, col. 4, lines 55-60).  
NIEMIEC does not explicitly teach:
		(i) that the discharge pressure groove is configured to communicate with the pocket portion at a portion at which a straight line that extends from the contact point portion to the rotational shaft and a rotational path of the pocket portion cross each other, and 
		(ii) a drive motor configured to generate a rotational force, with the rotational shaft coupled to the drive motor.   
With regards to (i) above, with a viewing of Figs. 2 and 3 a person of ordinary skill in the art (PHOSITA) can visualize a line L (Line L, Examiner’s ANNOTATED Fig. 2 of NIEMIEC, Examiner’s ANNOTATED Fig. 3 of NIEMIEC) that when extended in Fig. 2 between the contact portion B and the shaft 27 can cross the rotational path of pocket portion B as the rotor 25 rotates.  While the Examiner understands that the drawings are not scaled drawings such that the relationship is not realized, the PHOSITA would understand with the teachings of NIEMIEC that the length of groove 33+52 could be further optimized/adjusted so that the “straight line” relationship can be realized for the expected result of ensuring communication of the contact portion B and discharge pressure groove (33+52, in combination).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to have a rotational path and a discharge pressure groove be configured for communication as taught by NIEMIEC and if necessary further optimize this communication where a straight line that extends from the contact point portion to the rotational shaft and a rotational path of the pocket portion cross each other and incorporate this kind of straight line arrangement communication understanding into NIEMIEC’s device for at least the benefit of ensuring efficient operation of the device to apply a biasing pressure to a chamber at the underside of the vanes and/or strategic under vane porting so that vane contact with the cam is maintained as expressly described by NIEMIEC (col. 1, lines 27-32 and col. 2, lines 1-7).  
	With regard to (ii) above, TAKAHASHI teaches a vane rotary compressor (title, Abstract, Figs. 1-24 that includes a drive motor configured to generate a rotational force (¶ 0045, lines 4-9), with the rotational shaft (¶ 0045, line 6) coupled to the drive motor (motor element 40, ¶ 0045, line 4). 
	It would be obvious to the PHOSITA before the effective filing date to utilize a drive motor configured to generate a rotational force with the rotational shaft coupled to the drive motor as taught by TAKAHASHI and incorporate these features into NIEMIEC’s device for the benefit of having the means to rotationally drive the shaft so that the device operates to effectively compress fluid as expressly described by TAKAHASHI (¶ 0005, lines 8-15).   
	
    PNG
    media_image1.png
    344
    473
    media_image1.png
    Greyscale

Examiner’s ANNOTATED Fig. 2 of NIEMIEC

    PNG
    media_image2.png
    319
    490
    media_image2.png
    Greyscale

Examiner’s ANNOTATED Fig. 3 of NIEMIEC
	
	In reference to Claim 2, NIEMIEC further teaches that a width of the pocket portion (B) is wider than a width of the slide portion (the bulbous portion of B at the bottom of the vane slot is wider than a width of the vane slot itself, Examiner’s ANNOTATED Fig. 2 of NIEMIEC).  
	
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over NIEMIEC in view of TAKAHASHI as applied to Claim 1 above, and further in view of FR2095507A5 (Pierburg Auto; November 2, 1972) (PIERBURG AUTO) (the citations below are associated with FR2095507A5 are taken from the English Machine Translation of FR20955907A5 which is provided for Applicants’ convenience previously associated with the Non-Final Rejection having notification date of February 4, 2021).  
	In reference to Claim 3, NIEMIEC and TAKAHASHI teach the backpressure passage as described above, however, NIEMIEC and TAKAHASHI do not teach that the backpressure passage is formed on at least one of an upper side surface or a lower side surface of the roller.  PIERBURG AUTO teaches a pump (¶ 0001, line 6) that has a vane wheel (11, ¶ 0003, line 182, Fig. 4) that includes grooves (42, ¶ 0003, line 180, Fig. 4) that communicate with the guide slots (12, ¶ 0003, line 177, Fig. 4) which are disposed on at least one of an upper side surface or a lower side surface of the roller (11, as best shown in Fig. 4). 
	It would be obvious the PHOSITA before the effective filing date of the invention to have the backpressure passage formed on at least one of an upper side surface or a lower side surface of the roller as taught by PIERBURG AUTO and replace the backpressure arrangement of the modified rotary compressor of NIEMIEC and TAKAHASHI with the backpressure arrangement of PIERBURG AUTO for the benefit of providing an alternative way to construct the backpressure passage in the roller that is still effective for the back pressure passage to flow fluid to the pocket portion from the compression chamber as expressly described by PIERBURG AUTO (¶ 0003, lines 175-184).
	
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over NIEMIEC  and TAKAHASHI and PIERBURG AUTO, as applied to Clam 3 above, and further in view of EP0695854 (Valentini; published on February 7, 1995 (VALENTINI).  
	In reference to Claim 4, NIEMIEC and TAKAHASHI and PIERBURG AUTO teach the backpressure passage (radial passage 41, col. 4, line 17, Fig. 1 of NEIMIEC) extends from the backpressure inlet (C, Examiner’s ANNOTATED Fig. 2 of NIEMIEC) to the backpressure outlet (D, Examiner’s ANNOTATED Fig. 2 of NIEMIEC) in a state of being spaced apart from the vane slot (35, col. 4, line 4 of NEIMIEC), and includes: a backpressure inflow passage (backpressure inflow passage that is disposed inbound from C extends in at least an inbound direction toward the rotational shaft 27, Fig. 1) that extends in a direction of the rotational shaft from the backpressure inlet (C) in a state of being relative to the vane slot (35); and a backpressure discharge passage  downstream from the backpressure inflow passage (part of the passage closer to D) and extending to the backpressure discharge passage (D).  NIEMIEC and TAKAHASHI and PIERBURG AUTO do not teach that the backpressure passage has a bent disposition within the backpressure passage.  VALENTINI teaches a rotor having vanes (title, Abstract, Figs. 1 -4) that includes a backpressure passage (grooves 11, col. 4, line 46, Fig. 1) having a bent disposition within the backpressure passage (11 is bent adjacent 8, Fig. 1).
	It would be obvious to the PHOSITA before the effective filing date of the invention to further have a backpressure groove with a bent disposition as taught by VALENTINI and further incorporate this kind of feature in to the modified rotary device of NIEMIEC and TAKAHASHI and PIERBURG AUTO to provide an alternative backpressure channel configuration that is still effective to flow fluid to the pocket portion from the chamber as expressly described by VALENTINI (col. 4, lines 46-54).


Claims 8 and 9 are rejected, as best understood in relation to the 35 U.S.C. 112 rejections above, under 35 U.S.C. 103 as being unpatentable over JP58-117832A (Maruyama; published on July 12, 1983) (MARUYAMA) in view of NIEMIEC, and further in view of TAKAHASHI. 
	In reference to Claim 8, MARUYAMA teaches:  
		A backpressure rotary compressor (Abstract/Purpose, line 1, Figs. 1-7), comprising: 
			a rotational shaft (attached to rotor 2 at a central portion of 2) to transfer a rotational force (counterclockwise rotation arrow shown in Fig. 2); 
			a cylinder (cylinder 1, Abstract/Constitution, next to last line) through which the rotational shaft passes, the cylinder (1) provided with a suction port (suction hole 6, ¶ 0001, line 8) and a discharge port (discharge hole 8, ¶ 0001, line 8) in a radial direction; 
			a first block and a second block respectively installed at a first side and a second side of the cylinder in a direction in which the rotational shaft extends (implied as otherwise the working fluid would not be retained in the chamber 3 of MARUYAMA’s rotary compressor); 
			a roller (rotor 2, ¶ 0001, line 4) located in the cylinder (1) so that one side thereof is in contact with an inner circumferential surface of the cylinder (1), the roller (2) configured to rotate together with the rotational shaft to form a compression chamber in the cylinder (1, Fig. 2); 
			at least one vane slot (vane sliding groove 4, ¶ 0001, line 24, Fig. 2) formed in the roller (2), the at least one vane slot (4) provided with a pocket portion (vane rear edge portion space 8, ¶ 0001, line 23) provided at an inner end thereof and a slide portion (other portion located above 8, Figs. 2 and 3) connected to the compression chamber from the pocket portion (8); 
			at least one vane (5, Abstract/Constitution, line 2) inserted into the at least one vane slot (4), the at least one vane (5) formed to protrude by backpressure applied to the at least one vane slot (4) to contact the inner circumferential surface of the cylinder (1), and configured to partition the compression chamber into a plurality of chambers (see Fig. 2); and 
			a backpressure passage (vent hole 12, second to last line on p. 1) formed in the roller (2), the backpressure passage provided with a backpressure inlet disposed in front of the at least one vane slot (4) with respect to a rotational direction of the roller (2) and a backpressure outlet formed in the slide portion to allow the compression chamber and the slide portion to communicate with each other (best seen in Fig. 3, ¶ 0001, lines 24-27).
	MARUYAMA does not explicitly teach:
		(i) that the discharge pressure groove is configured to communicate with the pocket portion at a portion at which a straight line that extends from the contact point portion to the rotational shaft and a rotational path of the pocket portion cross each other, and 
		(ii) wherein the discharge pressure groove is configured to communicate with the pocket portion from a time point when the back pressure inlet is closed by the inner circumferential surface of the cylinder to a time point when the back pressure inlet is opened, and  
		(iii) a drive motor configured to generate a rotational force, with the rotational shaft coupled to the drive motor.   
With regards to (i) above, NIEMIEC teaches a vane pump where with a viewing of Figs. 2 and 3 the PHOSITA can visualize a line L (Line L, Examiner’s ANNOTATED Fig. 2 of NIEMIEC, Examiner’s ANNOTATED Fig. 3 of NIEMIEC) that when extended in Fig. 2 between the contact portion B and the shaft 27 could cross the rotational path of pocket portion B.  While the Examiner understands that the drawings are not scaled drawings, the PHOSITA would understand with the teachings of NIEMIEC that the length of groove 33+52 could be optimized/adjusted so that the “straight line” relationship can be realized for the expected result of ensuring communication of the contact portion B and discharge pressure groove (33+52, in combination).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to have a rotational path and a discharge pressure groove be configured to communication and further optimize this communication where a straight line that extends from the contact point portion to the rotational shaft and a rotational path of the pocket portion cross each other as taught by NIEMIEC and incorporate this understanding of a straight line arrangement into the vane pump of MARUYAMA for at least the benefit of ensuring efficient operation of the pump to apply a biasing pressure to a chamber at the underside of the vanes and/or strategic undervane porting so vane contact with the cam is maintained as expressly described by NIEMIEC (col. 1, lines 27-32 and col. 2, lines 1-7).  
		With regard to (ii) above, NIEMIEC teaches a vane pump where the discharge pressure groove (groove 33+groove 52 in combination, groove 50, Fig. 3, col. 4, lines 55-60 and col. 6, lines 55-62) is configured to communicate with the pocket portion (B(s)) from a time point when the back pressure inlet (C(s)) is closed by the inner circumferential surface of the cylinder (13) to a time point when the back pressure inlet (C) is opened (as such is the situation when the back pressure inlet (C(s)) approach one of the lower right contacting point to the right of reference numeral 35 in Fig. 2, col. 4, lines 55-60).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to have a discharge pressure groove to communicate with the pressure groove at time points as taught by NIEMIEC and incorporate this feature into the vane pump of MARUYAMA for at least the benefit of ensuring efficient operation of the pump to apply a biasing pressure to at the underside of the vanes and/or strategic undervane porting so vane contact with the cam is maintained as expressly described by NIEMIEC (col. 1, lines 27-32 and col. 2, lines 1-7).  
	With regard to (iii) above, MARUYAMA and NIEMIEC do not teach a drive motor configured to generate a rotational force with the rotational shaft coupled to the drive motor.  TAKAHASHI teaches a vane rotary compressor (title, Abstract, Figs. 1-24 that includes a drive motor configured to generate a rotational force (¶ 0045, lines 4-9), with the rotational shaft (¶ 0045, line 6) coupled to the drive motor (motor element 40, ¶ 0045, line 4). 
	It would be obvious to the PHOSITA before the effective filing date to utilize a drive motor configured to generate a rotational force with the rotational shaft coupled to the drive motor as taught by TAKAHASHI and incorporate these features into the modified vane pump of MARUYAMA and NIEMIEC for the benefit of having the means to rotationally drive the shaft so that the compressor device operates to effectively compress fluid as expressly described by TAKAHASHI (¶ 0005, lines 8-15).   
	In reference to Claim 9, MARUYAMA further teaches that a width of the pocket portion (8) is wider than a width of the slide portion (best seen in Fig. 3). 
	
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over MARUYAMA and NIEMIEC and TAKAHASHI as applied to Claim 8 above, and further in view of PIERBURG AUTO. 
	In reference to Claim 10, MARUYAMA and NIEMIEC and TAKAHASHI teach the backpressure passage as described above, however, MARUYAMA and NIEMIEC and TAKAHASHI do not teach that the backpressure passage is formed on at least one of an upper side surface or a lower side surface of the roller.  PIERBURG AUTO teaches a pump (¶ 0001, line 6) that has a vane wheel (11, ¶ 0003, line 182, Fig. 4) that includes grooves (42, ¶ 0003, line 180, Fig. 4) that communicate with the guide slots (12, ¶ 0003, line 177, Fig. 4) which are disposed on at least one of an upper side surface or a lower side surface of the roller (11, as best shown in Fig. 4). 
	It would be obvious to the PHOSITA before the effective filing date of the invention to have the backpressure passage is formed on at least one of an upper side surface or a lower side surface of the roller as taught by PIERBURG AUTO and replace the backpressure arrangement of the modified rotary compressor of MARUYAMA and NIEMIEC and TAKAHASHI with the backpressure arrangement of PIERBURG AUTO for the benefit of providing an alternative way to construct the backpressure passage in the roller that is still effective for the back pressure passage to flow fluid to the pocket portion from the compression chamber as expressly described by PIERBURG AUTO (¶ 0003, lines 175-184).

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over MARUYAMA and NIEMIEC and TAKAHASHI and PIERBURG AUTO as applied to Claim 10 above, and in further view of VALENTINI. 
	In reference to Claim 11, MARUYAMA and NIEMIEC and TAKAHASHI and PIERBURG AUTO teach the backpressure passage extends from the backpressure inlet to the backpressure outlet in a state of being spaced apart from the vane slot, and includes: a backpressure inflow passage that extends in a direction of the rotational shaft from the backpressure inlet in a state of being relative to the vane slot; and a backpressure discharge passage downstream from the backpressure inflow passage and extending to the backpressure discharge passage.  MARUYAMA and NIEMIEC and TAKAHASHI and PIERBURG AUTO do not teach that the backpressure passage has a bent disposition within the backpressure passage.  VALENTINI teaches a rotor having vanes (title, Abstract, Figs. 1-4) that includes a backpressure passage (grooves 11, col. 4, line 46, Fig. 1) that has a bent disposition within the backpressure passage (11 is bent adjacent 8, Fig. 1).
	It would be obvious to the PHOSITA before the effective filing date of the invention to further have a backpressure groove with a bent disposition as taught by VALENTINI and further incorporate this kind of feature into the modified rotary compressor of MARUYAMA and NIEMIEC and TAKAHASHI and PIERBURG AUTO to provide an alternative backpressure channel configuration that is still effective to flow fluid to the pocket portion from the chamber as expressly described by VALENTINI (col. 4, lines 46-54).
	In reference to Claim 13, MARUYAMA teaches a length of the backpressure inflow passage is shorter than a length of the slide portion (see Fig. 3 of MARUYAMA).  

Claims 15 and 16 are rejected, as best understood in relation to the 35 U.S.C. 112 issues described above, under 35 U.S.C. 103 as being unpatentable over NIEMIEC  and TAKAHASHI, and further in view of EP0695854 (Valentini; published on February 7, 1995 (VALENTINI).  
	In reference to Claim 15, NIEMIEC teaches: 
		A backpressure rotary compressor (10, title, Abstract, col. 3, line 7, Figs. 1-4, 5B, 6B, 7B, 8B, 10-11, and 14-16), comprising: 
			a rotational shaft (27, col. 3, lines 24-27, Fig. 1) to transfer a rotational force; 
			a cylinder (cam 13, col. 3, line 16) through which the rotational shaft (27) passes, the cylinder provided with a suction port (fluid port inlet openings 20, col. 3, lines 15 and 16) and a discharge port (outlet connection port 22, col. 3, line 20) in a radial direction (Fig. 2);
			first and second blocks (cheek plates 16, 17, col. 3, line 23) respectively installed at a first side and a second side of the cylinder (13) in a direction in which the rotational shaft (27) extends;
			a roller (rotor 25, col. 3, line 24) provided in the cylinder (13) so that one side thereof is in contact with a contact point portion (at A, Examiner’s ANNOTATED Fig. 2 of NIEMIEC) of an inner circumferential surface (internal contour 30, col. 3, line 28) of the cylinder (13), the roller (25) configured to rotate together with the rotational shaft (27) to form a compression chamber (col. 3, lines 28-32) in the cylinder (13, col. 3, lines 38-32);  
			a plurality of vane slots (35s, col. 4, line 4) formed in the roller (25), the at least one vane slot provided with a pocket portion (B, Examiner’s ANNOTATED Fig. 2 of NIEMIEC) arranged at an inner end thereof and a slide portion (of 35 that vane 36 moves against) connected to the compression chamber (col. 3, lines 28-32) from the pocket portion (Fig. 2);
			a plurality of vanes (36s, col. 3, line 51) inserted into the plurality of vane slots (35s, col. 4, lines 14-22), respectively, the plurality of vanes formed to protrude by backpressure applied to the at the plurality of vane slots to contact the inner circumferential surface of the cylinder (13), and configured to partition the compression chamber into a plurality of chambers (pumping chambers, 31, 32, col. 3, lines 34 and 35, Fig. 2); and 
			a plurality of backpressure passages (radial passages 41s, col. 4, line 17) formed in the roller (25), the plurality of backpressure passages each provided with a backpressure inlet (C, Examiner’s ANNOTATED Fig. 2 of NIEMIEC) disposed in front of the respective vane slot with respect to a rotational direction of the roller (25) and a backpressure outlet (D, Examiner’s ANNOTATED Fig. 2 of NIEMIEC) formed in the pocket portion (B, Examiner’s ANNOTATED Fig. 2 of NIEMIEC) to allow the compression chamber (includes 31 and 32) and the pocket portion (B) to communicate with each other, wherein each of the plurality of backpressure passages (41s) extends from the respective backpressure inlet (C) to the respective backpressure outlet (D), and includes: 
				a backpressure inflow passage (first portion of 41 that extends from C) that extends in a direction of the rotational shaft from the backpressure inlet (C) in a state of being spaced apart from the respective vane slot (a 35); and 
				wherein at least one of an inner side surface of the first block (16) or an inner side surface of the second block (17) is provided with a discharge pressure groove (groove 33+groove 52 in combination, col. 6, lines 55-62) configured to communicate with the pocket portion (B) at a portion (at least the circumferential portion of the rotation path of rotor 25 where 30+52 is disposed, Figs. 2 and 3), 
		wherein the discharge pressure groove (groove 33+groove 52 in combination, groove 50, Fig. 3, col. 4, lines 55-60 and col. 6, lines 55-62) is configured to communicate with the pocket portion (B(s)) from a time point when the back pressure inlet (C(s)) is closed by the inner circumferential surface of the cylinder (13) to a time point when the back pressure inlet (C) is opened (as such is the situation when the back pressure inlet (C(s)) approach one of the lower right contacting point to the right of reference numeral 35 in Fig. 2, col. 4, lines 55-60).  
NIEMIEC does not explicitly teach:
		(i) that the discharge pressure groove is configured to communicate with the pocket portion at a portion at which a straight line that extends from the contact point portion to the rotational shaft and a rotational path of the pocket portion cross each other, 
		(ii) a drive motor configured to generate a rotational force, with the rotational shaft coupled to the drive motor, and 
		(iii) a backpressure discharge passage bent from the backpressure inflow passage and extending to the backpressure outlet.
With regards to (i) above, with a viewing of Figs. 2 and 3, the PHOSITA can visualize a line L (Line L, Examiner’s ANNOTATED Fig. 2 of NIEMIEC, Examiner’s ANNOTATED Fig. 3 of NIEMIEC) that when extended in Fig. 2 between the contact portion B and the shaft 27 could cross the rotational path of pocket portion B.  While the Examiner understands that the drawings are not scaled drawings, the PHOSITA would understand with the teachings of NIEMIEC that the length of groove 33+52 could be optimized/adjusted so that the “straight line” relationship can be realized for the expected result of ensuring communication of the contact portion B and discharge pressure groove (33+52, in combination).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to have a rotational path and a discharge pressure groove be configured to communication and further optimize this communication where a straight line that extends from the contact point portion to the rotational shaft and a rotational path of the pocket portion cross each other and incorporate this understanding of a straight line arrangement for at least the benefit of ensuring efficient operation of the pump to apply a biasing pressure to a chamber at the underside of the vanes and/or strategic undervane porting so vane contact with the cam is maintained as expressly described by NIEMIEC (col. 1, lines 27-32 and col. 2, lines 1-7).  
	With regard to (ii) above, TAKAHASHI teaches a vane rotary compressor (title, Abstract, Figs. 1-24 that includes a drive motor configured to generate a rotational force (¶ 0045, lines 4-9), with the rotational shaft (¶ 0045, line 6) coupled to the drive motor (motor element 40, ¶ 0045, line 4). 
	It would be obvious to the PHOSITA before the effective filing date to utilize a drive motor configured to generate a rotational force with the rotational shaft coupled to the drive motor as taught by TAKAHASHI and incorporate these features into NIEMIEC’s device for the benefit of having the means to rotationally drive the shaft so that the device operates to effectively compress fluid as expressly described by TAKAHASHI (¶ 0005, lines 8-15).   
	With regard to (iii) above, NIEMIEC and TAKAHASHI teach the backpressure passage extends from the backpressure inlet to the backpressure outlet in a state of being spaced apart from the vane slot, and includes: a backpressure inflow passage that extends in a direction of the rotational shaft from the backpressure inlet in a state of being relative to the vane slot; and a backpressure discharge passage downstream from the backpressure inflow passage and extending to the backpressure discharge passage.  NIEMIEC and TAKAHASHI do not teach that the backpressure passage has a bent disposition within the backpressure passage.  VALENTINI teaches a rotor having vanes (title, Abstract, Figs. 1 -4) that includes a backpressure passage (grooves 11, col. 4, line 46, Fig. 1) that have a bent disposition within the backpressure passage (11 is bent adjacent 8, Fig. 1).
	It would be obvious to the PHOSITA before the effective filing date of the invention to further have a backpressure groove with a bent disposition as taught by VALENTINI and further incorporate this kind of feature into the modified rotary compressor of NIEMIEC and TAKAHASHI to provide an alternative backpressure channel configuration that is still effective to flow fluid to the pocket portion from the chamber as expressly described by VALENTINI (col. 4, lines 46-54).
	In reference to Claim 16, NIEMIEC further teaches that a width of the pocket portion (B) is wider than a width of the slide portion (the bulbous portion of B at the bottom of the vane slot is wider than a width of the vane slot itself, Examiner’s ANNOTATED Fig. 2 of NIEMIEC).  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over NIEMIEC and TAKAHASHI and VALENTINI as applied to Claim 15 above, and further in view of PIERBURG AUTO.  
	In reference to Claim 17, NIEMIEC and TAKAHASHI and VALENTINI teach the backpressure passage as described above, however, NIEMIEC and TAKAHASHI and VALENTINI do not teach that the backpressure passage is formed on at least one of an upper side surface or a lower side surface of the roller.  PIERBURG AUTO teaches a pump (¶ 0001, line 6) that has a vane wheel (11, ¶ 0003, line 182, Fig. 4) that includes grooves (42, ¶ 0003, line 180, Fig. 4) that communicate with the guide slots (12, ¶ 0003, line 177, Fig. 4) are disposed on at least one of an upper side surface or a lower side surface of the roller (11, as best shown in Fig. 4). 
	It would be obvious the PHOSITA before the effective filing date of the invention to have the backpressure passage is formed on at least one of an upper side surface or a lower side surface of the roller as taught by PIERBURG AUTO and replace the backpressure arrangement of the modified rotary device of NIEMIEC and TAKAHASHI and VALENTINI with the backpressure arrangement of PIERBURG AUTO for the benefit of providing an alternative way to construct the backpressure passage in the roller that is still effective for the back pressure passage to flow fluid to the pocket portion from the compression chamber as expressly described by PIERBURG AUTO (¶ 0003, lines 175-184).

Response to Arguments
Applicants’ claim amendments and arguments in the reply filed on August 5, 2021 have been fully considered and are persuasive to the currently pending claims with respect to: 
				the objections to the drawings
which are hereby withdrawn by the Examiner. 

With regard to independent Claims 1, 8, and 15, Applicants assert that the prior art of NIEMIEC (US4913636) and TAKAHASHI (US2013/0084202) under 35 U.S.C. 103 (Claim 1, paragraph #8 of the Final Rejection having notification date of June 9, 2021), MARUYAMA (JP58-117832A) and NIEMIEC and TAKAHASHI under 35 U.S.C. 103 (Claim 8, paragraph #11 of the Final Rejection having notification date of June 9, 2021), and NIEMIEC and TAKAHASHI and VALENITINI (Claim 15, paragraph # 14 of the Final Rejection having notification date of June 9, 2021) each do not teach the amended limitations “wherein the discharge pressure groove is configured to communicate with the pocket portion from a time point when the back pressure inlet is closed by the inner circumferential surface of the cylinder to a time point when the back pressure inlet is opened”.  The Examiner respectfully disagrees with Applicants’ assertion.  In contrast, the Examiner interprets NIEMIEC to teach the amended limitations as follows:  
			wherein the discharge pressure groove (groove 33+groove 52 in combination, groove 50, Fig. 3, col. 4, lines 55-60 and col. 6, lines 55-62) is configured to communicate with the pocket portion (B(s)) from a time point when the back pressure inlet (C(s)) is closed by the inner circumferential surface of the cylinder (13) to a time point when the back pressure inlet (C) is opened (as such is the situation when the back pressure inlet (C(s)) approach one of the lower right contacting point to the right of reference numeral 35 in Fig. 2, col. 4, lines 55-60).  

	Thus, a prima facie case of obviousness is fulfilled for Claims 1, 8, and 15 such that the respective rejections of Claims 1, 8, and 15 based on NIEMIEC and TAKAHASHI (Claim 1) or MARUYAMA and NIEMIEC and TAKAHASHI or NIEMIEC and TAKAHASHI and VALENITINI (Claim 15) are maintained and fully described above.  

The following limitations recited in Proposed Claim 1 are not taught by NIEMIEC and TAKAHASHI or MARUYAMA and NIEMIEC and TAKAHASHI or NIEMIEC and TAKAHASI and VALENTINI.  Should Applicants decide to use and/all of the limitations in Proposed Claim 1 below such amendments would be subject to further consideration and search.   

	

Proposed Claim 1. A backpressure rotary compressor, comprising: 
			a drive motor configured to generate a rotational force; 
			a rotational shaft coupled to the drive motor to transfer a rotational force; 
			a cylinder through which the rotational shaft passes, the cylinder provided with a suction port and a discharge port in a radial direction; 
			first and second blocks respectively installed at a first side and a second side of the cylinder in a direction in which the rotational shaft extends; 
			a roller provided in the cylinder so that only one side thereof is in contact with a contact point portion of an inner circumferential surface of the cylinder, the roller configured to rotate together with the rotational shaft in a rotational direction to form a compression chamber in the cylinder;
			at least one vane slot formed in the roller, the at least one vane slot provided with a pocket portion arranged at an inner end thereof and a slide portion connected to the compression chamber from the pocket portion; 
			at least one vane inserted into the at least one vane slot, the at least one vane formed to protrude by backpressure applied to the at least one vane slot to contact the inner circumferential surface of the cylinder, and [[
			a backpressure passage formed in the roller, the backpressure passage provided with a backpressure inlet disposed in front of the at least one vane slot with respect to the [[
			a discharge pressure groove provided on an inner side surface of the first block on a radial side of the compression chamber where the contact point portion of the inner circumferential surface of the cylinder is disposed, the discharge pressure groove is sized to apply a discharge pressure to the pocket portion from a first time point when the backpressure inlet is closed by the inner circumferential surface of the cylinder while the roller rotates to a second time point when the backpressure inlet is opened to the compression chamber of the cylinder.   
			[[

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746	
Friday September 17, 2021
/Mary Davis/Primary Examiner, Art Unit 3746